The court properly denied defendant’s speedy trial motion. Defendant did not preserve his claim that the adjournment following the court’s decision to order a hearing on defendant’s suppression motion should have been charged to the People (see People v Beasley, 16 NY3d 289, 292 [2011]), and we decline to review it in the interest of justice. As an alternative holding, we also reject it on the merits (see CPL 30.30 [4] [a]; People v Davis, 80 AD3d 494 [2011]; People v Green, 90 AD2d 705 [1982], lv denied 58 NY2d 784 [1982]). This determination renders the excludability of the remaining challenged period academic. In any event, the other challenged period was properly excluded due to the unavailability of a principal prosecution witness for medical reasons (CPL 30.30 [4] [g]; People v Alcequier, 15 AD3d 162, 163 [2005], lv denied 4 NY3d 851 [2005]).
We perceive no basis for reducing the sentence. Concur— Mazzarelli, J.E, Moskowitz, Acosta, Renwick and DeGrasse, JJ.